Oo Oa ANY Dn nA & WY NO Ke

NO NO NY NY NY NY NY NO NO FF FF FORE OORRrOOREOE e
Oo ANY Do Un & WO NY KF CO OU WnaAN BD Un & WY NY KF OS

 

Case 2:20-cv-09449-SVW-KS Document 13 Filed 01/19/21 Page1lof1 Page ID #:45

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JAVIER HUERTA, ) NO. CV 20-9449-SVW (KS)
Plaintiff, )
v. ) JUDGMENT
MISSION COMMUNITY )
HOSPITAL, et al, )
Defendant. )
)

 

Pursuant to the Court’s Order Accepting Findings and Recommendations of United

States Magistrate Judge,
IT IS ADJUDGED that this action is dismissed without prejudice.

DATED: January 19, 2021 ZB

STEPHEN V. WILSON
UNITED STATES DISTRICT JUDGE

 

 

 
